Case 1:20-cr-00020-JPJ-PMS Document 124 Filed 04/22/21 Page 1 of 1 Pageid#: 457




                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                         ABINGON DIVISION

                                   CRIMINAL MINUTES – BENCH TRIAL

 Case No.: 1:20CR00020                                                                     Date: 4/22/2021


 Defendant: James Louis Jordan / Custody                        Counsel: Lisa M. Lorish, AFPD,
                                                                         Matthew L. Engle / Appointed,



 PRESENT:          JUDGE:                        James P. Jones, USDJ
                   Deputy Clerk:                 Lottie Lunsford
                   Court Reporter:               Donna Prather, OCR
                   U. S. Attorney:               Zachary T. Lee, Lena L. Busscher
                   USPO:                         Sumer Taylor Sargent
                   Case Agent:                   Micah Childers
                   Interpreter:                  N/A


 PROCEEDINGS:
 Counsel addresses the Court as to today’s proceedings.
 Court addresses plea agreement and Waiver of Jury Trial filed on the docket with defendant and the Agreed
 Statement of Facts. Defendant does waive trial by jury. Defendant consents to waive additional hearing and agrees
 with Stipulation and Waiver of Hearing filed at (DE 120) and (DE 121). The Court approves waiver of trial by jury
 and consents thereto. The Court accepts the Agreed Statement of Facts filed and Approves the Plea Agreement filed
 in the case.

 Parties request the Court to consider the Agreed Statement of Facts filed in this case at (DE 117) and the Psychiatric
 Report filed on the docket as evidence. The Court has reviewed the documents.

 Court renders Verdict: Not Guilty Solely by Reason of Insanity.
 The defendant will be committed to a Psychiatric Facility as agreed by parties.
 The Court has reviewed the Government’s exhibits filed today – 122 and 123 – Victim Impact Statements.
 Statement of apology read from defendant.

 The Government shall submit a proposed order for filing in accordance with the Court’s Verdict and Commitment of
 the Defendant to the Attorney General.

 Defendant remanded to custody. Court adjourns.

 TIME IN COURT: 11:18-11:57 a. m. (39 minutes)
